107 F.3d 875
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Augusta B. HALL, for and on behalf of Arizona Hall, Appellant,v.Mike KEMNA, Appellee.
No. 96-1533.
United States Court of Appeals, Eighth Circuit.
Submitted Jan. 31, 1997.Decided Feb. 19, 1997.

Before McMILLIAN, FAGG and LOKEN, Circuit Judges.
PER CURIAM.


1
Augusta B. Hall, on behalf of her son Arizona Hall, a state prisoner, appeals from the final judgment of the District Court1 for the Eastern District of Missouri denying as an abuse of the writ her son's 28 U.S.C. § 2254 petition for habeas corpus.  After carefully reviewing the record before us and the parties' briefs, we conclude the judgment of the district court was correct.  See 8th Cir.  R. 47B.


2
Hall's argument that dismissal for abuse of the writ constitutes a suspension of the writ in violation of Article I, § 9, Clause 2 of the Constitution is without merit.  Cf. Denton v. Norris, No. 96-8171 1007 WL 2558 at * 1 (8th Cir.  Jan. 3, 1997) (successive petition rules are mere regulation of repetitious requests for relief).  We also conclude the magistrate judge did not abuse his discretion in refusing to recuse himself.  See Lunde v. Helms, 29 F.3d 367, 370 (8th Cir.1994), cert. denied, 115 S.Ct. 1111 (1995).


3
Accordingly, we affirm.  We deny the intervenor's motions to correct a clerical error, to compel his return to the Central Missouri Correctional Center, and for appointment of counsel.



1
 The Honorable Frederick R. Buckles, United States Magistrate Judge for the Eastern District of Missouri, to whom this case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. § 636(c)